—In an action to recover damages for alleged discrimination in violation of Executive Law § 290 et seq., the plaintiff appeals from an order of the Supreme Court, Suffolk County (Mullen, J.), dated December 18, 2001, which granted the defendant’s motion pursuant to CPLR 3211 (a) (5) to dismiss the complaint as time-barred.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the instant action as time-barred (see Matter of Queensborough Community Coll, of City Univ. of N.Y. v State Human Rights Appeal Bd., 41 NY2d 926 [1977]; Mitchell v Nassau Community Coll., 265 AD2d 456 [1999]). CPLR 205 (a) is not applicable to the instant case, since the plaintiff’s similar and timely-commenced federal action was terminated by voluntary discontinuance (see Kourkoumelis v Arnel, 238 AD2d 313 [1997]). S. Miller, J.P., Goldstein, Adams and Rivera, JJ., concur. ■